TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 6, 2018



                                     NO. 03-18-00306-CV


            City of Austin, Texas; and Spencer Cronk, in his Official Capacity as
                      City Manager of The City of Austin, Appellants

                                                v.

                 Mark Pulliam, Jay Wiley, and the State of Texas, Appellees




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on April 11, 2018.

Appellants have filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall pay the costs of appeal incurred by that party, both in this

Court and the court below.